Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s 3-9-21 election of the invention of Group I, and further election of the species of response element responsive to T cell activation which is “an NFκB promoter / NFκB,” all without traverse, acknowledged.  Moreover, upon further consideration the species of response element responsive to T cell activation has been extended to include “an NFAT promoter / NFAT.”

Claims 1-11, 13, 15-17, 34, 50 and 63 are pending.

Claims 1-11, 13, 15-17 and 63 are under examination as they read on the species of response element responsive to T cell activation which is “an NFκB promoter / NFκB” or “an NFAT promoter / NFAT.”

Claims 34 and 50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3-9-21.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-5, 7, 8, 9, 11, 13, 15, 16, 63 are rejected under 35 U.S.C. 102(a)(1) and  102(a)(2) as being anticipated by Geiger (WO2018108759A1, cited herewith) as evidenced by ThermoFisher Scientific, “Luciferase Reporters,” pages 1-7, retrieved from the internet on 2-1-2016 using the WayBachMachine1, cited herewith.

Geiger teaches a method for detecting a T cell dependent bispecific antibody (TDB) in a composition, wherein the bispecific antibody comprises a target antigen binding fragment, such as a binding fragment which binds to a tumor-associated antigen like FolR1 which is a “transmembrane tumor-associated antigen,” or a binding fragment which binds to other transmembrane tumor-associated antigens, such as EGFR or Her2, said bispecific antibody further comprising a CD3 binding fragment, the method comprising contacting a population of T cells and target cells with the composition, wherein the T cells comprise nucleic acid encoding a reporter, such as an NF-κB or NFAT response element, operably linked to a luciferase reporter such that T cell activation as a consequence of CD3 crosslinking induces the NF-κB or NFAT response element to produce the firefly luciferase reporter (see to page 35, 2nd paragraph to page 43-44 bridging paragraph).  An example of this assay is shown in and Figure 1A wherein binding of the bispecific anti-FolR1 x anti-CD3ε to a tumor cell and to the “Jurkat” human acute lymphatic leukemia T-cell line comprising an NFAT promoter operably linked to a luciferase reporter produces a luminescence read out (see page 9, 1st paragraph).  Note for examination purposes Fig. 1A and other parts of Geiger refer to “Promega” as the source for the Jurkat-NFAT reporter cell line as well as the “One-Glo substrate” used to measure luciferase catalyzed production of luminescence (see Fig. 1A as well as the paragraph bridging pages 42-43; Examples 3 and 4, this Promega assay system being cited on an IDS as cite #39).  With respect nd paragraph of Geiger, the bispecific antibody is provided at a concentration of about 0.001 ug/mL to 10 ug/mL, which overlaps the claimed range of 0.00001 ug/mL to 0.05 ug/mL.  Finally, with respect to claim 3, while Geiger teaches luciferase is “a monomeric enzyme with a molecular weight (MW) of 61 kDa.  It acts as a catalysator and is able to convert D-luciferin in the presence of Adenosine triphosphate (ATP) and Mg2+ to luciferyl adenylate,” at page 31, 1st paragraph, Geiger does not explicitly teach that said luciferase is “a firefly luciferase” as recited in claim 3.  However, ThermoFisher Scientific taught a variety of different luciferase enzymes useful as gene expression reporters were known in the prior art, including the 61 kDa North American firefly luciferase which requires ATP and Mg to cleave D-luciferin. (see page 3).  Thus, it would have been clear to the ordinarily skilled artisan that the 61 kDa luciferase enzyme taught by Geiger is a firefly luciferase.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (WO2018108759A1) as applied to claims 1-5, 7, 8, 9, 11, 13, 15, 16, 63 above, and further in view of Jutz et al. (Journal of Immunological Methods 430 (2016) 10–20)(cited herewith).

The teachings of Geiger as applied to claims 1-5, 7, 8, 9, 11, 13, 15, 16, 63 are given above.

However, Geiger does not explicitly teach a method for detecting a T cell dependent bispecific antibody (TDB) in a composition, wherein the bispecific antibody comprises a target antigen binding fragment and a CD3 binding fragment, the method comprising contacting a population of T cells and target cells with the composition, wherein the T cells comprise nucleic acid encoding a reporter operably linked to a response element that is responsive to T cell activation, and wherein the target cells express the target antigen; wherein expression of the reporter indicates the presence of TDBs, wherein the population of T cells is population of CD4+ T cells or CD8+ T cells.

That said, as taught by Jutz, while anti-CD3 antibodies are sufficient to crosslink and induce expression from either an NF-κB or NFAT response element, additional co-stimulatory molecules such as CD80 and/or CD86 can further increase NF-κB or NFAT response element driven expression of a reporter gene in a “JE6.1” Jurkat T-cell line (see, e.g., page 12, right col., 1st – 3rd paragraphs and Fig. 1E).  Thus, it would have been obvious to one of ordinary skill in the art that the ability of a given TDB to stimulate the expression of a reporter gene should be assessed with a variety of different CD3-expressing cell types, such as CD4+ or CD8+ T-cells, because the skilled artisan would expect each of these T-cell subsets to express differing amounts 

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (WO2018108759A1) as applied to claims 1-5, 7, 8, 9, 11, 13, 15, 16, 63 above, and further in view of Zhou et al. (Molecular Medicine Reports, 12: 147-154, 2015)(cited herewith).

The teachings of Geiger as applied to claims 1-5, 7, 8, 9, 11, 13, 15, 16, 63 are given above.

However, Geiger does not explicitly teach a method for detecting a T cell dependent bispecific antibody (TDB) in a composition, wherein the bispecific antibody comprises a target antigen binding fragment and a CD3 binding fragment, the method comprising contacting a population of T cells and target cells with the composition, wherein the T cells comprise nucleic acid encoding a reporter operably linked to a response element that is responsive to T cell activation, and wherein the target cells express the target antigen; wherein expression of the reporter indicates the presence of TDBs, wherein a) the target antigen is HER2 receptor and the target cell is a BT-474 cell, b) the target antigen is HER2 receptor and the target cell is a SKBR3 cell….

That said, as taught by Zhao, an anti-HER2 x anti-CD3 bispecific antibody is capable of stimulating PBMC to exert cytotoxic activity against the breast cancer cell lines BT474 and SKBR-3 (see paragraph bridging pages 150-151 to page 151-152 bridging paragraph), thus 

It would have been obvious to one of ordinary skill in the art that the breast cancer cell lines BT474 and SKBR-3, readily available from ATCC (see Zhao at page 148, left col., last paragraph), could be conveniently used as target cells in a method for detecting a T cell dependent bispecific antibody (TDB) in a composition, wherein the bispecific antibody comprises a Her2 antigen binding fragment and a CD3 binding fragment, the method comprising contacting a population of T cells and target cells with the composition, wherein the T cells comprise nucleic acid encoding a reporter operably linked to a response element that is responsive to T cell activation, and wherein the target cells express the target antigen; wherein expression of the reporter indicates the presence of TDBs.  An additional reason the skilled artisan would have been motivated to use these particular Her2-expressing breast cancer cell lines in a method for detecting a T cell dependent bispecific antibody (TDB) in a composition is because if the test TDB exhibits sufficient ability to stimulate reporter expression then it may be useful in the treatment of Her2+ breast cancer, consistent with the teachings of Zhao.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (WO2018108759A1) as applied to claims 1-5, 7, 8, 9, 10, 11, 13, 15, 16, 63 above, and further in view of the Promega assay system (pages 1-24) being cited on an IDS as cite #39.

The teachings of Geiger as applied to claims 1-5, 7, 8, 9, 10, 11, 13, 15, 16, 63 is given above.
At page 3, 2nd and 3rd paragraphs, Geiger additionally teaches (emphasis added):

“The inventors of the present invention developed a novel assay which combines the
assessment of binding and functionality of antibodies and antibody like constructs directly
on tumor samples, such as e.g., tumor biopsies. This novel assay is useful for example for
screening or characterization purposes in early development of new antibody constructs
as well as for selecting suitable antibodies for treatment of cancer.

This new assay represents a valuable tool for screening binding and targeted functionality
in tumor samples which will allow identifying the best constructs at an early stage in the
development of the drug candidate and to identify suitable treatments for patients.”

The paragraph bridging pages 44-45 is as follows (emphasis added):

“As described herein, the expression of the reporter gene can be directly correlated with the functionality of the antibody to be tested.  For example when using a gene encoding for a fluorescent protein or a gene encoding for luciferase as a reporter gene, the amount of light detected from the cells correlates directly with the target antigen binding of the antibody to be tested.  In one embodiment the antibody is tested in different concentrations and the half maximal effective concentration (EC50) of reporter gene activation or inhibition is determined. EC50 refers to the concentration of the antibody or ligand at which the antibody or ligand activates or inhibits the reporter gene halfway between the baseline and maximum after a specified exposure time. The EC50 of the dose response curve therefore represents the concentration of the antibody where 50% of its maximal activating or inhibitory effect on the target antigen is observed.”

However, Geiger does not explicitly teach a method for quantitating the amount of TDB an in a composition, wherein the TDB comprises a target antigen binding fragment and a CD3 binding fragment, the method comprising contacting a population of T cells and target cells with the composition at one or more concentrations of the composition, wherein the T cells comprise nucleic acid encoding a reporter operably linked to a response element that is responsive to T cell activation, and wherein the target cells express the target antigen; correlating the expression of the reporter as a function of antibody concentration with a standard curve generated by contacting the population of T cells and target cells with different concentrations of purified TDB.

At page 20, Promega demonstrates a bispecific anti-CD3 x anti-CD19 antibody produces a luminescence signal in an NFAT bioassay that is directly proportional to the concentration of the antibody present in the system.

Given the teachings of Geiger and Promega, it would have been obvious to the ordinarily skilled artisan that the method for detecting a T cell dependent bispecific antibody (TDB) in a composition, wherein the bispecific antibody comprises a target antigen binding fragment, such as a binding fragment which binds to a tumor-associated antigen like FolR1 which is a “transmembrane tumor-associated antigen,” or a binding fragment which binds to other transmembrane tumor-associated antigens, such as EGFR or Her2, said bispecific antibody further comprising a CD3 binding fragment, the method comprising contacting a population of T cells and target cells with the composition, wherein the T cells comprise nucleic acid encoding a reporter, such as an NF-κB or NFAT response element, operably linked to a luciferase reporter such that T cell activation as a consequence of CD3 crosslinking induces the NF-κB or NFAT response element to produce the firefly luciferase reporter could be used to quantify the amount of TDB in a composition by correlating the expression of the reporter as a function of antibody concentration with a standard curve generated by contacting the population of T cells and target cells with different concentrations of purified TDB, similar to the standard curve displayed in Promega.  One reason the ordinarily skilled artisan would have been motivated to quantify the amount of TDB in a given sample is, e.g., to measure the amount of antibody present in a patient’s blood.  In this regard, it would have been obvious to one of ordinary skill in the art that the bioassay of Geiger could be used with human serum containing samples since, as taught by Promega, such a bioassay “can be can be used in the presence of up to 33.3% human serum (final concentration) with an excellent assay window (Figure 7), indicating potential for further development into a neutralizing antibody bioassay.” (see page 3, last sentence).

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

No claims are allowed.

The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: 

Promega, pNL3.2.NF-κB-RE[NlucP/NF-κB-RE/Hygro] Vector, pages 1-2, September 2016, describing a vector that contains 5 copies of an NF-κB response element (NF-κB-RE) that drives transcription of a destabilized form of NanoLuc® luciferase (see “Description” at page 1).

Stieglmaier et al. (Expert Opinion on Biological Therapy, 15:8, 1093-1099, 2015), describing how bispecific anti-TAA x anti-CD3 antibodies composed of scFvs are capable of achieving T-cell activation, “…only in the presence of target cells independent of TCR specificity, co-stimulation, or peptide antigen presentation.  Following synapse formation, T-cells release perforines and granzymes, followed by activation of target cell caspases and apoptosis (Figure 2) [9].” (see page 1094, left col., 1st full paragraph).

Nagorsen et al. (Pharmacology & Therapeutics 136 (2012) 334–342), describing how bispecific anti-TAA x anti-CD3 antibodies composed of scFvs are capable of achieving T-cell activation via a mechanism that does not “…require prior activation, expansion or addition of costimulatory agents…blinatumomab could fully activate a large proportion of previously resting peripheral T cells initially devoid of activation markers on their surface.” (see page 335-336 bridging paragraph).

Ullman et al. (US20170101472A1) teaches a “bispecific mode” bioassay wherein “a bispecific antibody composed of one Fab arm that binds to CD3 on T cells and a second Fab binding to CD20 on HEK293 cells (CD3xCD20 bispecific antibody; e.g., as disclosed in US20140088295) was utilized.  The presence of the bispecific molecule results in the formation of an immunological synapse and activation of the TCR complex due to clustering of the CD3 molecules on the engineered T-cells.” (see Fig. 1A and Example 8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://web.archive.org/web/20160201135624/https://www.thermofisher.com/us/en/home/life-science/protein-biology/protein-biology-learning-center/protein-biology-resource-library/pierce-protein-methods/luciferase-reporters.html